EXHIBIT 10.21

PLAINS EXPLORATION & PRODUCTION COMPANY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) by and between Plains Exploration &
Production Company, a Delaware corporation (“Company”), and Doss R. Bourgeois
(“Employee”) is entered into effective as of November 8, 2006 (the “Effective
Date”).

WHEREAS, Company desires to employ Employee and Employee desires to be employed
by Company; and

WHEREAS, the parties have previously entered into a First Amendment to this
Agreement; and

WHEREAS, the parties desire to restate this Agreement to incorporate the First
Amendment and to make certain other changes which are incorporated herein.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Employment-at-will. Company agrees to employ Employee, and Employee hereby
agrees to be employed by Company. Employment of Employee shall be at will and
may be terminated by either party on the terms and conditions set forth in this
Agreement.

2. Term of Employment. Subject to the provisions for termination provided in the
Agreement, the term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue through the third anniversary of the Effective
Date. The Term shall be automatically renewed and extended for a period of
twenty-four (24) months commencing on the annual anniversary of the Effective
Date and on each successive day thereafter.

3. Employee’s Duties. During the Term, Employee shall serve as Executive Vice
President—Exploration & Production of Company, with such customary duties and
responsibilities as may from time to time be assigned to him by the Company or
the Chief Executive Officer, provided that such duties are at all times
consistent with the duties of such position. Employee shall report directly to
the Chief Executive Officer. Employee agrees to serve without additional
compensation, if elected or appointed thereto, in one or more offices or a
director of any of Company’s subsidiaries. For purposes of this Agreement, a
“Subsidiary” shall mean any entity in which Company owns a majority of the
voting stock of the class of securities (or other interests in the case of a
limited liability company or partnership) that may vote in the election of the
members of the governing body of such entity. Notwithstanding the foregoing,
during the Term, Employee may engage in the following activities so long as they
do not interfere in any material respect with the performance of Employee’s
duties and responsibilities hereunder: (i) serve on corporate, civic or
charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach on a part-time basis at educational institutions but not
more than 20 hours per month, and (iii) manage his personal investments;
provided, however, that in

 

1



--------------------------------------------------------------------------------

no event shall the conduct of any such activities by Employee be deemed to
materially interfere with Employee’s duties hereunder until Employee has been
notified in writing thereof by the Chief Executive Officer and given a
reasonable period in which to cure such interference. In addition, Employee
shall be permitted to manage his personal investments provided that such
management shall not interfere in any material respect with the performance of
Employee’s duties and responsibilities hereunder or violate Company’s conflicts
policy as in effect from time to time. Notwithstanding the foregoing, Company
agrees that Employee’s management of his current personal investments, as
disclosed to Company prior to the Effective Date, shall not be deemed to
materially interfere with his duties hereunder.

4. Compensation.

(a) Base Compensation. For services rendered by Employee under this Agreement,
Company shall pay to Employee a base salary (“Base Compensation”) of $500,000
per annum payable in accordance with Company’s customary payroll practice for
its senior executive officers. The amount of Base Compensation shall be reviewed
periodically by the Compensation Committee of the Board of Directors (the
“Committee”) and may be increased from time to time as the Committee may deem
appropriate. Base Compensation, as in effect at any time, may not be decreased
without the prior written consent of Employee.

(b) Annual Bonus. In addition to his Base Compensation, Employee shall be
eligible to receive each year during the Term, a cash incentive payment
(“Bonus”) in an amount determined by the Committee based on Employee’s
individual performance and the performance of Company. The Target Bonus shall be
an amount equal to 100% of Employee’s Base Compensation (“Target Bonus”). Such
bonus, if any, shall be paid not later than the fifteenth day of the third
calendar month following the later of (i) the last day of the calendar year in
which the bonus was earned or (ii) the last day of the Company’s fiscal year in
which the bonus was earned ends.

(c) Equity Compensation. Employee shall be eligible to participate in any equity
compensation arrangement or plan offered by the Company to senior executives on
such terms and conditions as the Compensation Committee of the Board shall
determine. Nothing herein shall be construed to give Employee any rights to any
amount or type of awards, or rights as a shareholder pursuant to any such plan,
grant or award except as provided in such award or grant to Employee provided in
writing and authorized by the Compensation Committee of the Board.

5. Other Benefits; Business Expenses.

(a) Employee shall be entitled to participate in all incentive compensation
plans and to receive all fringe benefits and perquisites offered by Company to
any of its senior executive officers, including, without limitation,
participation in the various health, retirement, life insurance, short-term and
long-term disability insurance, parking and other employee benefit plans or
programs provided to the employees of Company in general, subject to the regular
eligibility requirements with respect to each of such benefit plans or programs,
and such other benefits or perquisites as may be approved by the

 

2



--------------------------------------------------------------------------------

Committee during the Term, all on a basis at least as favorable to Employee as
may be provided to similarly situated senior executive officers of Company.
Employee shall be entitled to take appropriate and reasonable annual vacation
time provided that such vacation time does not interfere with his duties
hereunder. Company shall reimburse Employee for monthly country or golf and
luncheon club dues and one club initiation fee.

(b) Company shall reimburse Employee for all reasonable business expenses
incurred by Employee in the performance of his duties; which expenses will be
subject to the oversight of Company’s audit committee in the normal course. It
is understood that Employee is authorized to incur reasonable business expenses
for promoting the business of Company, including reasonable expenditures for
travel, lodging, meals and client or business associate entertainment. Request
for reimbursement for such expenses must be accompanied by appropriate
documentation. Employee shall be entitled to personal use of Company aircraft in
accordance with Company policy for such use by senior executives.

6. Termination. Employee’s employment may be terminated as set forth below:

(a) Resignation. Employee may resign his position at any time. In the event of
such resignation, except as otherwise provided below, Employee shall not be
entitled to further compensation pursuant to this Agreement except as may be
provided by the terms of any benefit plans of Company in which Employee may be a
participant, and the terms of any outstanding equity grants, and for salary
accrued but unpaid through the date of resignation and reimbursement of expenses
prior to such date.

(b) Death. If Employee’s employment is terminated due to his death, this
Agreement shall terminate and Company shall have no obligations to his legal
representatives with respect to this Agreement other than the payment of
benefits and salary as described in Section 6(a) above.

(c) Other Termination.

(i) Company may terminate this Agreement and Employee’s employment for any
reason deemed sufficient by Company upon notice as provided in Section 10. For
purposes of this Agreement, acceptance by the Company of the Employee’s
resignation upon request or by mutual agreement shall be deemed to be a
termination by the Company. Except as otherwise provided below, in the event
that Employee’s employment is terminated by Company for any reason other than
Cause, then in addition to any compensation or benefits to which Employee may be
entitled through the Date of Termination (as defined below): (A) Company shall
pay Employee immediately upon termination of Employee’s employment a lump sum
equal to one times the sum of the Base Compensation and the Target Bonus;
(B) for the 12-month period after the Date of Termination, Company shall
continue to cover the Employee (and Employee’s dependents) in the medical plan
sponsored by Company (or any successor) for its employees, provided the Employee
timely remits to Company the applicable monthly COBRA premium (less the COBRA
administrative surcharge) for such continued coverage; and (C) Company shall
reimburse the Employee for any medical premium expenses incurred by the Employee
under (B) within 30 days after the date of such payment by the Employee.

 

3



--------------------------------------------------------------------------------

(ii) If (A) James C. Flores ceases to be Chief Executive Officer, or
(B) Employee is no longer reporting directly to James C. Flores, and either
(x) Employee resigns within six (6) months of (A) or (B) above, (y) his
employment is terminated for any reason other than Cause or Disability, or
(z) Employee resigns for Good Reason, then in addition to any compensation or
benefits to which Employee may be entitled through the Date of Termination
(X) Company shall pay Employee immediately upon termination of Employee’s
employment a lump sum equal to two times the sum of the Base Compensation and
the Target Bonus; (Y) for the 24-month period after the Date of Termination (as
defined below), Company shall continue to cover the Employee (and Employee’s
dependents) in the medical plan sponsored by Company (or any successor) for its
employees, provided the Employee timely remits to Company the applicable monthly
COBRA premium (less the COBRA administrative surcharge) for such continued
coverage; and (Z) Company shall reimburse the Employee for any medical premium
expenses incurred by the Employee under (Y) within 30 days after the date of
such payment by the Employee. Notwithstanding the foregoing, in the event that
James C. Flores ceases to be Chief Executive Officer due to his death or
Disability, Employee shall be entitled to the compensation and benefits under
this paragraph only if Employee is terminated for any reason other than Cause or
Disability or Employee resigns for Good Reason.

(iii) Except as set forth in Section 6(c)(iv) below, if within a one-year period
following a Change of Control, Employee resigns or is terminated for any reason,
then in addition to any compensation or benefits to which Employee may be
entitled through the Date of Termination (A) Company shall pay Employee
immediately upon termination of Employee’s employment a lump sum equal to three
(3) times the sum of the Base Compensation and the Target Bonus; (B) for the
36-month period after the Date of Termination, Company shall continue to cover
the Employee (and Employee’s dependents) in the medical plan sponsored by
Company (or any successor) for its employees, provided the Employee timely
remits to Company the applicable monthly COBRA premium (less the COBRA
administrative surcharge) for such continued coverage; and (C) Company shall
reimburse the Employee for any medical premium expenses incurred by the Employee
under (B) within 30 days after the date of such payment by the Employee.

(iv) If following a Change of Control, (A) the surviving entity requests
employee to remain employed by the Company (B) James C. Flores is the President,
Chief Executive Officer, or Chairman of the Board; and (C) Employee is reporting
directly to James C. Flores, then Employee may not resign under Section 6
(c)(iii) until six months after the date of the Change of Control.
Notwithstanding the foregoing, if, following a Change of Control, James C.
Flores ceases to be President, Chief Executive Officer or Chairman of the Board
due to his death or Disability prior to the expiration of the six (6) months
from the date of the Change in Control, Employee shall be entitled to the
compensation and benefits under subsection 6(c)(iii) and 6(h) if Employee
resigns for Good Reason.

 

4



--------------------------------------------------------------------------------

(v) To the extent the health care coverage or benefits received by Employee
after termination are taxable to Employee, Company shall make Employee “whole”
on a net after tax basis by reimbursing the Employee for such amount no later
than 10 days after such taxes are remitted by the Employee to the IRS; provided,
however, that such coverage shall cease if Employee obtains comparable
replacement coverage (although Employee shall have no obligation to pursue such
coverage).

(vi) In the event of Employee’s termination or resignation under the
circumstances described in Sections 6(b) or 6(c)(i)(ii) all then outstanding
Company stock-based awards of Employee, other than the awards dated the date of
this agreement (which shall be governed by the terms of agreement with respect
to such award), and all equity compensation described in Section 4(c) shall
become immediately exercisable and payable in full, as the case may be, with any
performance goals associated therewith being deemed to have been achieved at the
maximum levels and all restrictions removed with respect thereto (including
without limitation with respect to any options that would otherwise vest in
accordance with performance goals and any grants of restricted stock that shall
have been granted prior to the Effective Date).

(vii) Company shall reimburse Employee for business expenses properly incurred
prior to the Date of Termination, regardless of the circumstances of
termination.

(viii) Notwithstanding the foregoing provisions of this Section 6, in the event
Employee is terminated because of Cause, Company shall have no obligations
pursuant to this Agreement after the Date of Termination other than
reimbursement of expenses incurred prior to such date. For purposes herein,
“Cause” means (A) the failure by Employee to perform reasonably assigned duties
with Company, (B) the engaging by Employee in conduct which is demonstrably and
materially injurious to Company and its Subsidiaries taken as a whole,
(C) Employee’s having been convicted of, or entered a plea of nolo contendere to
burglary, larceny, murder or arson or a crime involving deceit, fraud, perjury
or embezzlement, or (D) failure to notify Company of any actual or apparent
conflicts of interest relating to Employee’s management of personal investments
in accordance with Section 3 of this Agreement. Notwithstanding the foregoing,
prior to any termination for Cause under clauses (A), (B) or (D) of the
preceding sentence, (X) Company must provide Employee with reasonable notice
detailing the failure or conduct which the Chief Executive Officer believes to
constitute Cause, (Y) Company must provide Employee a reasonable opportunity to
cure such failure or conduct, and (Z) after such notice and an opportunity to
cure, the Chief Executive Officer must reasonably determine that Employee has
not cured such failure or conduct. Employee shall not be deemed to have been
terminated for Cause unless and until Employee shall have been provided an

 

5



--------------------------------------------------------------------------------

opportunity to be heard in person by the Compensation Committee (with the
assistance of Employee’s counsel if Employee so desires), and the Compensation
Committee must unanimously approve the termination of Employee for Cause.

(ix) Notwithstanding the foregoing or anything herein to the contrary, if any
amounts payable hereunder are reasonably determined by the Company to be
“nonqualified deferred compensation” payable to a “specified employee” upon
“separation from service” (within the meaning of section 409A of the Internal
Revenue Code of 1986 as amended and any applicable regulations or other guidance
issued pursuant thereto (the “Code”)) then except for the maximum amounts that
may be immediately payable upon such separation from service (after taking into
account all applicable exceptions to Section 409A of the Code, including but not
limited to the exceptions for short-term deferrals and for separation pay only
upon an involuntary separation from service), which amounts shall be immediately
payable, all remaining amounts hereunder shall not be paid upon separation from
service, but shall be paid as described below. As soon as administratively
feasible upon the Employee’s separation from service, or, if earlier, upon a
Change of Control, the maximum amount which may become payable to Employee after
separation from service (other than the amount that may be immediately payable
in accordance with the preceding sentence) shall be contributed to the trustee
of a “rabbi” trust (the “Trust”). Such amounts that would otherwise be payable
upon separation from service shall be held by the trustee pursuant to the terms
of such Trust and paid to Employee as of the earlier of: (1) the first day that
is six months following his separation from service; or (2) Employee’s date of
death. Such amounts (including any such amounts that would otherwise be payable
in installments commencing on separation from service) shall be accumulated and
paid in a lump sum with interest (based on the “prime rate” as published in the
Wall Street Journal, plus one (1) percent) on the date that is the earlier of
(1) or (2) above and shall be paid in installments (to the extent applicable)
thereafter.

(x) Any expenses reimbursed/in-kind benefits provided under (i), (ii) and
(iii) hereof will not affect the expenses eligible for reimbursement/in-kind
benefits provided in any other year.

(d) Disability. Except as provided in Section 6(c)(iii), if Employee shall have
been absent from the full-time performance of Employee’s duties with Company for
six consecutive months as a result of Employee’s incapacity due to physical or
mental illness as determined by Employee’s physician (“Disability”), Employee’s
employment may be terminated by Company for Disability. If Employee’s employment
is terminated for Disability, Employee shall be entitled to the compensation and
benefits provided in Section 6(c)(i) hereof. If Employee fails during any period
during the Term to perform Employee’s full-time duties with Company as a result
of incapacity due to physical or mental illness, as determined by Employee’s
physician, Employee shall continue to receive his benefits under this Agreement
during such period until this Agreement is terminated for Disability by Company.

 

6



--------------------------------------------------------------------------------

(e) Notice of Termination. Any purported termination of Employee’s employment by
Company or by Employee shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 10 hereof. Any Notice of
Termination shall be deemed to also be Employee’s resignation as director or
officer of any subsidiary of the Company.

(f) Date of Termination. “Date of Termination” shall mean in the case of
Employee’s death, his date of death, and in all other cases, the date specified
in the Notice of Termination. If no notice is given by Employee, termination
shall be effective on the last date Employee reported for work with Company, and
shall be deemed to be a voluntary termination.

(g) Mitigation. Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Section 6 by seeking other employment or
otherwise, nor, except as provided in Section 6(c)(v), shall the amount of any
payment or benefit provided for in this Agreement be reduced by any compensation
or benefit earned by Employee as a result of employment by another employer,
self-employment earnings, by retirement benefits, by offset against any amount
claimed to be owing by Employee to Company, or otherwise.

(h) Full Tax Gross-Up of Payments. In the event that any payment, award, benefit
or distribution (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of Employee in connection
with this Agreement, or Employee’s employment with Company or the termination
thereof (the “Payments”) is determined to be subject to any additional tax
imposed by Section 4999 or 409A of the Code or any interest or penalties with
respect to such additional taxes (such additional taxes, together with any such
interest and penalties, are collectively referred to as the “Excise Taxes”),
then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) from Company such that the net amount received by the
Employee after paying any applicable Excise Taxes and any federal, state or
local income or FICA taxes on such Gross-Up Payment, shall be equal to the
amount Employee would have received if such Excise Taxes were not applicable to
the Payments.

For purposes of determining whether any of the Payments will be subject to the
Excise Taxes and the amount of such Excise Taxes, (i) all of the Payments shall
be treated as “parachute payments” (within the meaning of Section 280G(b)(2) of
the Code) unless, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to the Employee, such payments or benefits (in whole or in part) do
not constitute parachute payments, including by reason of Section 280G(b)(4)(A)
of the Code; (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the base
amount (as the term “base amount” is defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; (iii) the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Tax Counsel in accordance with the principles
of Sections

 

7



--------------------------------------------------------------------------------

280G(d) and 409A of the Code; and (iv) all Payments shall be deemed subject to
the Excise Tax pursuant to section 409A of the Code unless, in the opinion of
Tax Counsel, such Payments are not subject to Excise Tax pursuant to section
409A. For purposes of determining the amount of the Gross-Up Payment, the
Employee shall be deemed to pay federal income tax at the highest marginal rate
of federal income taxation in the calendar year in which the Payments are made
and State and local income taxes at the highest marginal rate of taxation in the
State and locality of the Employee’s residence on the date the Payments are
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such State and local taxes.

In the event that the Excise Taxes are determined by the IRS, on audit or
otherwise, to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make another Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Employee with respect to such
excess) within ten (10) business days following the date that the Employee
remits to the IRS such additional Excise Taxes. The Employee and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Payments.

If a termination of the Employee’s employment shall have occurred, the Company
shall promptly reimburse to the Employee all reasonable attorneys fees and
expenses necessarily incurred by the Employee in disputing in good faith any
issue with the Company or its affiliates pursuant to this Agreement or asserting
in good faith any claim, demand or cause of action against the Company or its
affiliates pursuant to this Agreement. Such reimbursements shall be made within
ten (10) business days after delivery of the Employee’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require. This reimbursement obligation shall remain in
effect following the Employee’s termination of employment for the applicable
statute of limitations period relating to any such claim, and the amount of
reimbursements hereunder during any calendar year shall not affect the expenses
eligible for reimbursement in any other year.

The Gross-Up Payments provided to the Employee shall be made not later than the
tenth (10th) business day following the date the Employee remits to the IRS any
such Excise Taxes; provided, however, that if the amounts of such Gross-Up
Payments cannot be finally determined on or before the due date of any Excise
Tax return required as a result of the Payments, the Company shall pay to the
Employee within 10 days after the date Employee remits to the IRS such Excise
Taxes, an estimate of the Gross-Up Payments due, as determined in good faith by
the Employee and the Company, the estimate to be of the minimum amount of such
payments to which the Employee is clearly entitled. In the event that the amount
of the estimated payment exceeds the amount subsequently determined to have been
due, such excess shall constitute a non-interest bearing loan by the Company to
the Employee, payable on the tenth (10th) business day after demand by the
Company. At the time the payments are made under this Agreement, the Company
shall provide the Employee with a written statement

 

8



--------------------------------------------------------------------------------

setting forth the manner in which such payments were calculated and the basis
for such calculations, including, without limitations any opinions or other
advice the Company has received from Tax Counsel or other advisors or
consultants and any such opinions or advice which are in writing shall be
attached to the statement.

Any Gross-Up Payments hereunder will not affect the expenses eligible for
reimbursement provided in any other year and this Tax Gross-Up provision shall
remain in effect until the applicable 280G and 409A statute of limitations has
ended.

(i) Change in Control. For purposes of this Agreement, a Change in Control shall
mean an occurrence of the following during the Term:

(i) The “acquisition” by any “Person” (as the term person is used for purposes
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) of “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of any securities of Company which generally
entitles the holder thereof to vote for the election of directors of Company
(the “Voting Securities”) which, when added to the Voting Securities then
“Beneficially Owned” by such Person, would result in such Person either
“Beneficially Owning” fifty percent (50%) or more of the combined voting power
of Company’s then outstanding Voting Securities or having the ability to elect
fifty percent (50%) or more of Company’s directors; provided, however, that for
purposes of this paragraph (i) of Section 6(i), a Person shall not be deemed to
have made an acquisition of Voting Securities if such Person: (a) becomes the
Beneficial Owner of more than the permitted percentage of Voting Securities
solely as a result of open market acquisition of Voting Securities by Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by such Person; (b) is Company
or any corporation or other Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by
Company (a “Controlled Entity”); (c) acquires Voting Securities in connection
with a “Non Control Transaction” (as defined in paragraph (iii) of this
Section 6(i)); or (d) becomes the Beneficial Owner of more than the permitted
percentage of Voting Securities as a result of a transaction approved by a
majority of the Incumbent Board (as defined in paragraph (ii) below); or

(ii) The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the Board; provided, however, that if either the election of any new director
or the nomination for election of any new director by Company’s stockholders was
approved by a vote of at least a majority of the Incumbent Board, such new
director shall be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

 

9



--------------------------------------------------------------------------------

(iii) The consummation of a merger, consolidation or reorganization involving
Company (a “Business Combination”), unless (1) the stockholders of Company,
immediately before the Business Combination, own, directly or indirectly
immediately following the Business Combination, at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of the
corporation resulting from the Business Combination (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before the Business Combination, and (2) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for the Business Combination constitute at
least a majority of the members of the Board of Directors of the Surviving
Corporation, and (3) no Person (other than (x) Company or any Controlled Entity,
(y) a trustee or other fiduciary holding securities under one or more employee
benefit plans or arrangements (or any trust forming a part thereof) maintained
by Company, the Surviving Corporation or any Controlled Entity, or (z) any
Person who, immediately prior to the Business Combination, had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities) has Beneficial Ownership of fifty percent (50%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities (a Business Combination described in clauses (1), (2) and (3) of this
paragraph shall be referred to as a “Non-Control Transaction”);

(iv) A complete liquidation or dissolution of Company; or

(v) The sale or other disposition of all or substantially all of the assets of
Company to any Person (other than a transfer to a Controlled Entity).

Notwithstanding the foregoing, if Employee’s employment is terminated and
Employee reasonably demonstrates that such termination (x) was at the request of
a third party who has indicated an intention or has taken steps reasonably
calculated to effect a Change in Control and who effectuates a Change in Control
or (y) otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then for all purposes hereof, the date of a
Change in Control with respect to Employee shall mean the date immediately prior
to the date of such termination of employment.

A Change in Control shall not be deemed to occur solely because fifty percent
(50%) or more of the then outstanding Voting Securities is Beneficially Owned by
(x) a trustee or other fiduciary holding securities under one or more employee
benefit plans or arrangements (or any trust forming a part thereof) maintained
by Company or any Controlled Entity or (y) any corporation which, immediately
prior to its acquisition of such interest, is owned directly or indirectly by
the stockholders of Company in substantially the same proportion as their
ownership of stock in Company immediately prior to such acquisition.

 

10



--------------------------------------------------------------------------------

Any event that would otherwise constitute a Change in Control shall not be
deemed to be a Change in Control if (i) the Incumbent Board continues to
constitute a majority of the Board (ii) James C. Flores continues to serve as
Chairman of the Board and Chief Executive Officer, and (iii) Employee maintains
his same position of employment and reporting relationship with the Company
after such event for a period of at least two years.

(j) Resignation for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean (1) the material breach of any of the Company’s obligations under
this Agreement without Employee’s written consent or (2) the occurrence of any
of the following circumstances, without Employee’s written consent:

(i) the change of Employee’s title or the assignment to Employee of any duties
that materially adversely alter the nature or status of Employee’s office,
title, responsibilities, including reporting responsibilities, from those in
effect immediately prior to such assignment;

(ii) the failure by Company to continue in effect any compensation plan in which
Employee participates that is material to Employee’s total compensation unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by Company to continue
Employee’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable to Employee, unless any such failure to
continue in effect any compensation plan or participation relates to a
discontinuance of such plans or participation on a management-wide or
Company-wide basis;

(iii) the taking of any action by Company which would directly or indirectly
materially reduce or deprive Employee of any material pension, welfare or fringe
benefit then enjoyed by Employee, unless such action relates to a discontinuance
of benefits on a management-wide or Company-wide basis;

(iv) the relocation of Company’s principal executive offices outside the greater
Houston, Texas metropolitan area, or Company’s requiring Employee to relocate
anywhere other than the location of Company’s principal executive offices,
except for required travel on Company’s business to an extent substantially
consistent with Employee’s obligations under this Agreement.

Employee’s continued employment following any event, act or omission, regardless
of the length of such continued employment, shall not constitute Employee’s
consent to, or a waiver of Employee’s rights with respect to, such event, act or
omission constituting a Good Reason circumstance hereunder.

7. Restrictive Covenants.

(a) Confidential Information, Unauthorized Disclosure. Employee acknowledges
that during the Term, Company may disclose to Employee or provide Employee with
access to trade secrets or confidential information of Company or its

 

11



--------------------------------------------------------------------------------

Subsidiaries; or place Employee in a position to develop business goodwill on
behalf of Company or its Subsidiaries; or entrust Employee with business
opportunities of Company or its Subsidiaries. During the period of his
employment hereunder and for a period of two (2) years following the termination
of employment, the Employee shall not, whether during the period of his
employment hereunder or thereafter, without the written consent of the Board or
a person authorized thereby, disclose to any person, other than an employee of
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Employee of his duties as an executive of
Company, any confidential information obtained by him while in the employ of
Company with respect to Company’s business, including but not limited to
technology, know-how, processes, maps, geological and geophysical data, other
proprietary information and any information whatsoever of a confidential nature,
the disclosure of which he knows or should know will be damaging to Company;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Employee) or any information which the Employee
may be required to disclose by any applicable law, order, or judicial or
administrative proceeding.

(b) Non-Competition. As part of the consideration for the compensation and
benefits to be paid to Employee hereunder; to protect the trade secrets and
confidential information of Company or its Subsidiaries that have been and will
in the future be disclosed or entrusted to Employee; the business good will of
Company or its Subsidiaries that has been and will in the future be developed by
Employee or the business opportunities that have been and will in the future be
disclosed or entrusted to Employee by Company or its Subsidiaries; and as an
additional incentive for Company to enter into this Agreement, Company and
Employee agree to the following competition provisions:

During the Term and for a period of one year thereafter, Employee shall not in
North America, directly or indirectly engage in or become interested financially
in as a principal, employee, partner, shareholder, agent, manager, owner,
advisor, lender, guarantor of any person engaged in any business substantially
identical to the Business (defined below); provided, however, that Employee may
invest in stock, bonds or other securities in any such business (without
participating in such business) if: (i)(A) such stock, bonds or other securities
are listed on any United States securities exchange or are publicly traded in an
over the counter market and (B) its investment does not exceed, in the case of
any capital stock of any one issuer, 5% of the issued and outstanding capital
stock, or in the case of bonds or other securities, 5% of the aggregate
principal amount thereof issued and outstanding, or (ii) such investment is
completely passive and no control or influence over the management or policies
of such business is exercised. The term “Business” shall mean the exploration,
development and production of crude petroleum and natural gas. Notwithstanding
the foregoing provisions of this Section 7(b), in the event of a termination of
Employee’s employment by Company without Cause or in the event of Employee’s
resignation for Good Reason, Employee shall have no further obligations under
this Section 7(b).

 

12



--------------------------------------------------------------------------------

(c) Non-Solicitation. Employee undertakes toward Company and is obligated,
during the Term and for a period of one year thereafter, not to solicit or hire,
directly or indirectly, in any manner whatsoever (except in response to a
general solicitation), in the capacity of employee, consultant or in any other
capacity whatsoever, one or more of the employees, directors or officers or
other persons (hereinafter collectively referred to as “Employees”) who at the
time of solicitation or hire, or in the 90 day period prior thereto, are working
full-time or part-time for Company or any of its Subsidiaries and not to
endeavour, directly or indirectly, in any manner whatsoever, to encourage any of
said Employees to leave his or her job with Company or any of its Subsidiaries
and not to endeavour, directly or indirectly, and in any manner whatsoever, to
incite or induce any client of Company or any of its Subsidiaries to terminate,
in whole or in part, its business relations with Company or any of its
Subsidiaries.

(d) Enforcement. It is the desire and intent of the parties that the provisions
of this Section 7 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Section 7 shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable. Such deletion shall apply only with respect to the operation of
such provisions of this Section 7 in the particular jurisdiction in which such
adjudication is made. In addition, if the scope of any restriction contained in
this Section 7 is too broad to permit enforcement thereof to its fullest extent,
then such restriction shall be enforced to the maximum extent permitted by law,
and the Employee hereby consents and agrees that such scope may be judicially
modified in any proceeding brought to enforce such restriction.

(e) Remedies. In the event of a breach or threatened breach by the Employee of
the provisions of this Section 7, Company shall be entitled to an injunction and
such other equitable relief as may be necessary or desirable to enforce the
restrictions contained herein. Nothing herein contained shall be construed as
prohibiting Company from pursuing any other remedies available for such breach
or threatened breach or any other breach of this Agreement.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by Company or any of its affiliated companies
and for which Employee may qualify, nor shall anything herein limit or otherwise
adversely affect such rights as Employee may have under any stock option or
other agreements with Company or any of its affiliated companies.

9. Assignability. The obligations of Employee hereunder are personal and may not
be assigned or delegated by him or transferred in any manner whatsoever, nor are
such obligations subject to involuntary alienation, assignment or transfer,
except by will or the laws of descent and distribution.

 

13



--------------------------------------------------------------------------------

10. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by overnight
courier or by facsimile with confirmation of receipt or on the third business
day after being mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to Company at its principal office address
and facsimile number, directed to the attention of the Board with a copy to the
Secretary of Company, and to Employee at Employee’s residence address and
facsimile number on the records of Company or to such other address as either
party may have furnished to the other in writing in accordance herewith except
that notice of change of address shall be effective only upon receipt.

11. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12. Successors; Binding Agreement.

(a) Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and assets of Company (“Successor”) or any corporation which becomes the
ultimate parent corporation of Company or any such Successor (“Ultimate Parent”)
to expressly assume and agree in writing satisfactory to the Employee to perform
this Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place; provided, however,
that express assumption shall not be required where this Agreement is assumed by
operation of law. As used in this Agreement, including, without limitation, in
Section 3, the term “Company” shall include any Successor and Ultimate Parent
which executes and delivers the Agreement as provided for in this Section 12 or
which otherwise becomes bound by all terms and provisions of this Agreement by
operation of law. If the Company fails to obtain a satisfactory agreement from
any successor to assume and perform this Agreement, Employee’s resignation
within a one-year period immediately following the Change of Control shall be
deemed to be a termination without Cause pursuant to Section 6(c)(iii).

(b) After the death or Disability of Employee, this Agreement and all rights of
Employee hereunder shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

13. Indemnification. During the Term and for a period of six years thereafter,
Company shall cause Employee to be covered by and named as an insured under any
policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of Company or service in other capacities at
the request of Company. The coverage provided to Employee pursuant to this
Section 13 shall be of a scope and on terms and conditions at least as favorable
as the most favorable coverage provided to any other officer or director of
Company (or any successor). In addition, to the maximum extent permitted by the
by-laws of Company in effect from time to time and applicable law, during the
Term and for a period of six years thereafter, Company shall indemnify Employee
against and hold Employee harmless from any costs, liabilities and losses for
Employee’s services as an employee, officer and director of Company (or any
successor).

 

14



--------------------------------------------------------------------------------

14. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to the Employee, his spouse, his estate or
beneficiaries, shall be subject to withholding of such amounts relating to taxes
as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts in whole or in
part, the Company may, in its sole discretion, accept other provisions for
payment of taxes as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold such taxes have
been satisfied.

15. Legal Fees. If either party to this Agreement brings legal action to enforce
the terms of this Agreement against another party to this Agreement, except as
may otherwise be ordered by the court or other forum, each such party shall be
liable for his or its own expenses incurred in such legal action including costs
of court or other forum and the fees and expenses of counsel; provided, however,
the Company shall pay all of the Employee’s actual legal fees and expenses
reasonably incurred by the Employee in (i) any claim by the Employee following a
Change in Control, (ii) any claim by the Employee brought at a time during which
James C. Flores is not the President, Chief Executive Officer or Chairman of the
Board of the Company; or (iii) any successful claim against the Company or its
successor in interest. All reimbursements by the Company hereunder shall be made
within ten (10) business days after delivery of the Employee’s written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require. This reimbursement obligation shall remain in
effect following the Employee’s termination of employment for the applicable
statute of limitations period relating to any such claim, and the amount of
reimbursements hereunder during any calendar year shall not affect the expenses
eligible for reimbursement in any other year.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement is an integration of the parties’ agreement: no
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. Employee represents and warrants that
the execution of this Agreement will not result in any breach of any prior or
existing agreement executed by Employee with respect to any third party. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Texas.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter and supersedes and replaces in full all
prior written or oral agreements and understandings between the parties with
respect to such subject matters.

- SIGNATURE PAGE FOLLOWS -

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Agreement as of November 20, 2007, effective for all purposes as provided above
on the Effective Date.

 

PLAINS EXPLORATION &

PRODUCTION COMPANY

By:   /s/ James C. Flores   James C. Flores   Chief Executive Officer

 

EMPLOYEE /s/ Doss R. Bourgeois Doss R. Bourgeois

 

17